10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 3:19-cv-05991-RJB Document 12 Filed 06/22/20 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT TACOMA
EDWARD JAMES HARRIS,
i CASE NO. 3:19-cv-05991-RJB-JRC
Petitioner,
ORDER ADOPTING REPORT AND
v. RECOMMENDATION

WASHINGTON STATE
PENITENTIARY,

Respondent.

 

 

The Court, having reviewed the Report and Recommendation of Magistrate Judge J.
Richard Creatura (Dkt. 10), Objections to the Report and Recommendation (Dkt. 11), and the
remaining record, does hereby find and ORDER:

(1) The Court adopts the Report and Recommendation (Dkt. 10). The habeas corpus
petition (Dkt. 8) is dismissed without prejudice for failure to prosecute and to comply with a
court order. Plaintiff's Objections (Dkt. 11) are not responsive to the Report and

Recommendation (Dkt. 10) or Order to Amend § 2254 Petition (Dkt. 9).

ORDER ADOPTING REPORT AND
RECOMMENDATION - 1

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 3:19-cv-05991-RJB Document 12 Filed 06/22/20 Page 2 of 2

(2) No certificate of appealability shall issue.
(3) The Clerk shall close the case and send copies of this order to petitioner and Judge
Creatura.

Dated this 22™ day of June, 2020.

fehl Epa

ROBERT J. BRYAN
United States District Judge

ORDER ADOPTING REPORT AND
RECOMMENDATION - 2

 
